89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ira B. VAIL, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Defendant-Appellee.
No. 95-3748.
United States Court of Appeals, Eighth Circuit.
Submitted April 12, 1996.Filed July 1, 1996.

Before WOLLMAN and HANSEN, Circuit Judges, and KYLE,* District
PER CURIAM.


1
Ira Vail appeals from the district court's1 order affirming the denial of his application for Supplemental Security Income (SSI) benefits.   The magistrate judge held that the Administrative Law Judge's (ALJ's) determination that Vail could perform the full range of sedentary work, and thus was not disabled, was supported by substantial evidence in the record.   Vail contends that the ALJ erroneously discounted his subjective complaints of pain, that the ALJ's determination that Vail could perform the full range of sedentary work is not supported by substantial evidence in the record, and that the ALJ erroneously relied on the Medical Vocation Guidelines despite evidence showing that Vail has significant nonexertional impairments.


2
We have carefully reviewed the record and conclude that the magistrate judge properly affirmed the Commmissioner's denial of Vail's application for SSI benefits.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



*
 The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, sitting by consent of the parties.   See 28 U.S.C. § 636(c)